DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         MICHAEL R. GIBBS,
                             Appellant,

                                     v.

    GEORGE APARTMENTS, INC., and GEORGE GIANNETTI, SR.,
                        Appellees.

                             No. 4D17-1343

                             [May 24, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 15-006229 CACE
(08).

  Michael R. Gibbs, Ocala, pro se.

   Richard A. Sherman, Sr. of Law Offices of Richard A. Sherman, P.A.,
Fort Lauderdale and Julie B. Karron of Law Offices of Patricia E.
Garagozlo, Plantation, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., GROSS and CONNER, JJ., concur.

                         *           *         *

  Not final until disposition of timely filed motion for rehearing.